dismis.re                                                           



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-08-352-CV





STEVE PAULSEN D/B/A 						      APPELLANT
S

STEVE PAULSEN PROPERTIES; 

STEVE PAULSEN PROPERTIES, LTD.; 

AND STEVE PAULSEN PROPERTY 

MANAGEMENT, L.L.C. AND NATIONAL 

CITY MORTGAGE COMPANY
 



V.



CAROLYN A. ADAMS 
	APPELLEE



----------

FROM THE 141ST DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

We have considered “Appellants Steve Paulsen d/b/a Steve Paulsen Properties; Steve Paulsen Properties, Ltd.; and Steve Paulsen Property Management, L.L.C.’s Motion To Dismiss.”  It is the court’s opinion that the motion should be granted; therefore, we dismiss the appeal of appellants Steve Paulsen d/b/a Steve Paulsen Properties, Steve Paulsen Properties, Ltd., and Steve Paulsen Property Management, L.L.C.  
See 
Tex. R. App. P.
 42.1(a)(1), 43.2(f).  This case shall hereafter be styled “
National City Mortgage Company v. 
Carolyn Adams.”

Costs of this appeal incurred by appellants Steve Paulsen d/b/a Steve Paulsen Properties, Steve Paulsen Properties, Ltd., and Steve Paulsen Property Management, L.L.C. shall be taxed against Steve Paulsen d/b/a Steve Paulsen Properties, Steve Paulsen Properties, Ltd., and Steve Paulsen Property Management, L.L.C. , for which let execution issue.



PER CURIAM	





PANEL:  MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.



DELIVERED:  February 5, 2009    

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.